Herbert, J.
Petitioner is seeking to vacate his 1956 conviction as an habitual criminal on the ground that one of the prior convictions upon which that conviction was based was void.
In 1944, petitioner pleaded guilty to burglary and larceny. This 1944 conviction was one of the four prior convictions set out in petitioner’s 1956 indictment for being an habitual criminal. Relying upon Gideon v. Wainwright (1963), 372 U. S. 335, 9 L. Ed. 2d 799, petitioner contends *44that his 1944 conviction was void because he pleaded guilty without having been advised of his right to an attorney, and, therefore, did not knowingly or intelligently waive his right to counsel.
The instant record discloses that, in denying post-conviction relief with respect to petitioner’s 1956 habitual criminal conviction, the Court of Common Pleas made a factual determination that petitioner’s right to counsel was not explained to him at the time of his 1944 conviction for burglary and larceny, and that petitioner did not affirmatively waive such right. The trial court correctly noted that, under such facts, decisions of the United States Supreme Court would compel the setting aside of petitioner’s 1944 conviction. Gideon v. Wainwright (1963), 372 U. S. 335, 9 L. Ed. 2d 799; Pickelsimer v. Wainwright (1963), 375 U. S. 2, 11 L. Ed. 2d 41; Doughty v. Maxwell (1964), 376 U. S. 202, 11 L. Ed. 2d 650.
The reason given below for not setting aside petitioner’s 1944 conviction was that the instant case is directed only against the 1956 habitual criminal conviction. Thus, it was reasoned, petitioner’s 1944 conviction was merely an item of evidence adduced in his 1956 habitual criminal trial; and if the 1944 conviction was without force and effect, the introduction thereof in that 1956 trial was error reviewable upon appeal and not reachable in postconviction proceedings. Cf. Burgett v. Texas (1967), 389 U. S. 109, 19 L. Ed. 2d 319.
To follow that reasoning would require petitioner to file a motion for a delayed appeal from his 1956 habitual criminal conviction. If that were overruled, he would be obliged to institute a postconviction remedy action against his 1944 conviction. If eventually successful therein, petitioner would then have to lodge another postconviction remedy action against his 1956 habitual criminal conviction. Years hence, he would likely arrive back in this court with a causé practically in the same posture as the one now before us.
The exigencies of today’s crowded court dockets demand far more of us than such circuitous juridical choreography.
*45The ease law chronology in this cause rendered meaningless petitioner’s original appellate rights upon the grounds now asserted. See McMullen v. Maxwell (1965), 3 Ohio St. 2d 160, 209 N. E. 2d 449; State v. Perry (1967), 10 Ohio St. 2d 175, 179, 226 N. E. 2d 104; cf. Case v. Nebraska (1965), 381 U. S. 336, 14 L. Ed. 2d 422; Gideon v. Wainwright, supra; Pickelsimer v. Wainwright, supra; Doughty v. Maxwell, supra.
Justice and logic require a present and efficacious postconviction determination of the constitutional viability of petitioner’s 1956 habitual criminal conviction; in so doing, constitutional infirmities relating to the 1944 conviction, upon which petitioner’s habitual criminal conviction was based, should be considered.
The judgment of the Court of Appeals is reversed, and the cause is remanded to the Court of Common Pleas for further proceedings in accordance with this opinion.

Judgment reversed.

O’Neill, C. J., Duncan and Corrigan, JJ., concur.
Krenzler, J., concurs in the judgment of reversal only.
Schneider and Stern, JJ., dissent.
Krenzler, J., of the Eighth Appellate District, sitting for Leach, J.